Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 26, 1993, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, criminal possession of a . controlled substance in the third degree, criminal use of drug paraphernalia in the second degree (two counts), criminal possession of a controlled substance in the seventh degree, unlawful possession of marijuana, and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly sealed the courtroom during the testimony of two undercover officers was not preserved for appellate review since the defendant raised no objection to the closures (see, People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647).
The defendant’s remaining contentions are not preserved for appellate review or without merit. Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.